     Case 1:19-cv-00567-NONE-BAM Document 37 Filed 10/14/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                                 Case No. 1:19-cv-00567-NONE-BAM (PC)
12                       Plaintiff,                     ORDER GRANTING IN PART
                                                        DEFENDANTS’ SECOND MOTION TO
13           v.                                         MODIFY DISCOVERY AND SCHEDULING
                                                        ORDER
14    GALAN, et al.,
                                                        (ECF No. 36)
15                       Defendants.
16

17          Plaintiff Kareem J. Howell (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s complaint against Defendants Galan and Guzman for deliberate indifference to serious

20   medical needs for failing to provide heart medication and against Defendants Guzman and

21   Sanchez for retaliation.

22          On February 11, 2020, the Court issued a Discovery and Scheduling Order setting the

23   deadline for filing motions for summary judgment for failure to exhaust administrative remedies

24   for May 11, 2020. (ECF No. 24.) Pursuant to the Court’s April 10, 2020 order granting

25   Defendants’ motion to modify the scheduling order, the deadline for filing motions for summary

26   judgment for failure to exhaust administrative remedies was extended to August 7, 2020. (ECF

27   No. 30.) Defendants’ motion for summary judgment for failure to exhaust is fully briefed and

28   pending before the Court. (ECF Nos. 31, 32, 35.)
                                                      1
     Case 1:19-cv-00567-NONE-BAM Document 37 Filed 10/14/20 Page 2 of 3


 1          On October 13, 2020, Defendants filed the instant motion to modify the Court’s discovery

 2   and scheduling order to extend the deadline to notice and conduct depositions and the deadline for

 3   merit-based dispositive motions. (ECF No. 36.) The Court finds a response unnecessary and the

 4   motion is deemed submitted. Local Rule 230(l).

 5          Pursuant to Rule 16(b), a scheduling order “may be modified only for good cause and

 6   with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). The “good cause” standard “primarily

 7   considers the diligence of the party seeking the amendment.” Johnson v. Mammoth Recreations,

 8   Inc., 975 F.2d 604, 609 (9th Cir. 1992). The court may modify the scheduling order “if it cannot

 9   reasonably be met despite the diligence of the party seeking the extension.” Id. If the party was

10   not diligent, the inquiry should end. Id.

11          Defendants state that good cause exists to grant the motion because defense counsel has

12   been unable to conduct a deposition of Plaintiff, in person or by video, due to the outbreak of

13   COVID-19 and CDCR’s request that the Attorney General’s Office request continuances for

14   depositions to minimize inmate movement and exposure to COVID-19 and due to the demands

15   on existing video conference resources. (ECF No. 36.) In early October 2020, counsel was

16   informed that it was possible to start working with institutions to set video conference

17   depositions, subject to availability at the particular institution. Despite immediately reaching out

18   to Plaintiff’s institution, counsel was not able to schedule and notice a deposition sufficiently in

19   advance of the discovery deadline in this action. Defendants further argue that an extension of

20   the deadlines in this case is also appropriate because Defendants’ exhaustion-based summary
21   judgment motion is currently pending before the Court, and if granted in part or in whole it would

22   narrow the scope of any deposition or a merits-based motion for summary judgment, or

23   completely negate the need for additional discovery or dispositive motions. Defendants request

24   that the discovery deadline be extended to 45 days after the Court rules on the pending

25   exhaustion-based motion for summary judgment, and that the deadline to file a merits-based

26   motion for summary judgment be extended to 90 days after the Court’s ruling. (Id.)
27          Having considered Defendants’ moving papers, the Court finds good cause to modify the

28   discovery and dispositive motion deadlines in this action. However, the Court finds that vacating
                                                        2
     Case 1:19-cv-00567-NONE-BAM Document 37 Filed 10/14/20 Page 3 of 3


 1   the current deadlines, to be reset as necessary, is appropriate under the circumstances. Due to the

 2   COVID-19 situation and Defendants’ subsequent inability to conduct a deposition of Plaintiff is

 3   outside the parties’ control, and Defendants have demonstrated diligence in attempting to

 4   schedule Plaintiff’s deposition. Further, the Court finds it would be an efficient use of the

 5   resources of the Court and the parties to address any exhaustion issues prior to reaching the merits

 6   of this action. Finally, the Court finds that the continuance granted here will not result in

 7   prejudice to Plaintiff, where the exhaustion-based summary judgment motion remains pending.

 8          Based on the foregoing, Defendants’ second motion to modify the scheduling order, (ECF

 9   No. 36), is HEREBY GRANTED IN PART. The discovery and dispositive motion deadlines are

10   VACATED. As necessary and appropriate, the Court will reset the deadlines following

11   resolution of the pending motion for summary judgment.

12
     IT IS SO ORDERED.
13

14      Dated:     October 14, 2020                            /s/ Barbara    A. McAuliffe           _
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
